Appellant was convicted of the offense of violating the prohibition laws by selling, or having in his possession, prohibited liquors, etc.
There were really no exceptions reserved on the taking of testimony which merit any discussion by us.
The issue of appellant's guilt, vel non, was properly left to the jury.
Written charge 1, requested by, and refused to, appellant, was a mere argument, and therefore properly refused.
The case appears to have been correctly tried, throughout, and the judgment of conviction is affirmed.
Affirmed.